Myrick, J.:
1. The insolvency law of this State, supplementary to the Act of May 4th, 1852, was passéd March 81th, 1876. At that time, the Federal bankrupcy law was in force, and remained so until 1878. It is claimed by the respondent, that, during the existence of the Federal law, the State had no power to pass any law upon the subject, so far as the same was covered by the Federal law. This point was directly passed upon by this Court in Lewis v. County Clerk of Santa Clara Co. 55 Cal. 604, where we held that it was competent for the Legislature to pass the insolvency law, but that its operation was suspended until the repeal of the Federal law.
2. The verifications to the petitions are sufficient, as well in form as in substance. Each party verifying states “ that he has read the foregoing petition, and is acquainted with the contents thereof; and the same is true of his own knowledge and belief.” The respondent urges, that the verifications are defective, by reason of the words “ and belief.” Those words may be treated as surplusage; they neither add to nor take from the force of the words preceding, viz. : “ That the same is true of his own knowledge.” Besides, the objection to the verification, even if defective, cannot be heard on demurrer.
8. The allegations in the petition as to the debts being due are sufficient, even omitting the promissory note for $6,000.
Judgment and orders reversed, and cause remanded, with instructions to overrule the demurrers, and that the respondents have leave to answer within ten days after notice of the overruling of the demurrers.
Morrison, C. J., and Sharpstein, J., concurred.